
	

115 S3658 IS: To require the Director of National Intelligence to submit to Congress a report on the death of Jamal Khashoggi, and for other purposes.
U.S. Senate
2018-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3658
		IN THE SENATE OF THE UNITED STATES
		
			November 27, 2018
			Mr. Wyden (for himself, Mr. Heinrich, Mr. Reed, and Ms. Harris) introduced the following bill; which was read twice and referred to the Select Committee on Intelligence
		
		A BILL
		To require the Director of National Intelligence to submit to Congress a report on the death of
			 Jamal Khashoggi, and for other purposes.
	
	
		1.Report on death of Jamal Khashoggi
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report on the death of Jamal Khashoggi. Such report shall include identification of those who carried out, participated in, ordered, or were otherwise complicit in or responsible for the death of Jamal Khashoggi.
 (b)FormThe report submitted under subsection (a) shall be submitted in unclassified form.  